DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-11, 14, 17-20 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puri et al. (U.S. 2015/0365703), hereinafter Puri. Puri was cited in the Applicant’s IDS dated 2/12/21.

	Regarding claims 1 and 9, Puri discloses a decoding device and method comprising: 
	a decoding unit configured to decode encoded data included in an encoded bitstream, and generate a decoded image ([0051] and fig. 2); 
	a class classification unit configured to perform class classification with respect to a pixel of interest ([0062]) of the decoded image ([0061]), which is generated by the decoding unit, by subclass classification of each of a plurality of feature amounts ([0076]); 
	a merge conversion unit configured to convert an initial class of the pixel of interest obtained by the class classification performed by the class classification unit into a merged class obtained by merging the initial class by merging a subclass of the feature amounts according to a merge pattern set in advance for each number of merged classes ([0062] and [0081]); and 
	a filter unit configured to perform a filtering process ([0070]) that applies to the decoded image a predictive equation ([0042]) that performs a product-sum operation of a tap coefficient ([0096]) of the merged class of the pixel of interest ([0070]) converted by the merge conversion unit and a pixel of the decoded image, so as to generate a filtered image ([0042]), 
	wherein the class classification unit performs class classification on the pixel of interest by using an activity sum in a plurality of directions obtained by adding an activity in every direction of the plurality of directions of each of a plurality of pixels in a peripheral region of the pixel of interest ([0076]-[0077]), and 
	wherein the decoding unit, the class classification unit, the merge conversion unit, and the filter unit are each implemented via at least one processor ([0160]). 

	Regarding claim 2, Puri discloses the decoding device according to claim 1, wherein 
	the merge pattern for each number of merged classes is set in a manner that a number of classes decreases from an initial class obtained by predetermined class classification (Puri [0062], [0081], figs. 7 and 8). 

	Regarding claim 5, Puri discloses the decoding device according to claim 1, wherein 
	the merge pattern for each number of merged classes is set by partial merging that merges a subclass of another of the feature amounts in a case where a subclass of one of the feature amounts is a specific subclass (Puri [0062], [0081], figs. 7 and 8). 

	Regarding claim 7, Puri discloses the decoding device according to claim 1, further comprising 
	a parsing unit configured to parse an employed number of merged classes employed for conversion from the encoded bitstream to the merged class from the initial class (Puri [0156]), 
	wherein the merge conversion unit converts the initial class of the pixel of interest into the merged class according to the merge pattern corresponding to the employed number of merged classes parsed by the parsing unit (Puri [0062] and [0156]),
	wherein the parsing unit is implemented via at least one processor (Puri [0160]). 

	Regarding claim 8, Puri discloses the decoding device according to claim 1, wherein 
	the decoding unit decodes the encoded data using a coding unit (CU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a processing unit (Puri [0044]). 

	Regarding claims 10 and 18, Puri discloses an encoding device and method comprising: a class classification unit configured to perform class classification with respect to a pixel of interest of a locally decoded image that is locally decoded by subclass classification of each of a plurality of feature amounts; a merge conversion unit configured to convert an initial class of the pixel of interest obtained by the class classification performed by the class classification unit into a merged class obtained by merging the initial class by merging a subclass of the feature amounts according to a merge pattern set in advance for each number of merged classes; a filter unit that performs a filtering process configured to apply to the locally decoded image a predictive equation that performs a product-sum operation of a tap coefficient of the merged class of the pixel of interest converted by the merge conversion unit and a pixel of the locally decoded image, so as to generate a filtered image; and an encoding unit configured to encode an original image using the filtered image generated by the filter unit, wherein the class classification unit performs class classification on the pixel of interest by using an activity sum in a plurality of directions obtained by adding an activity in every direction of the plurality of directions of each of a plurality of pixels in a peripheral region of the pixel of interest, and wherein the class classification unit, the merge conversion unit, the filter unit, and the encoding unit are each implemented via at least one processor (Claim 10 recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. Furthermore, claim 10 discloses an inverse of decoding and Puri discloses both encoding and decoding methods ([0004]-[0005], figs. 1 and 2). 

	Regarding claim 11, Puri discloses the encoding device according to claim 10, wherein the merge pattern for each number of merged classes is set in a manner that a number of classes decreases from an initial class obtained by predetermined class classification (see claims 2 and 10). 

	Regarding claim 14, Puri discloses the encoding device according to claim 10, wherein the merge pattern for each number of merged classes is set by partial merging that merges a subclass of another of the feature amounts in a case where a subclass of one of the feature amounts is a specific subclass (see claims 5 and 10). 

	Regarding claim 17, Puri discloses the encoding device according to claim 10, wherein the decoding unit decodes the encoded data using a coding unit (CU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a processing unit (see claims 8 and 10). 

	Regarding claim 19, Puri discloses the decoding device according to claim 1, wherein 
	as the merge pattern for each number of the merged classes, all merge patterns are set that are merge patterns corresponding to each of numbers of merged classes of each value of natural numbers equal to or less than a number of initial classes of an initial class obtained by predetermined class classification (Puri [0062], [0081], figs. 7 and 8). 

	Regarding claim 20, Puri discloses the decoding device according to claim 19, wherein 
	all the merge patterns are set by repeating setting a merge pattern corresponding to a number C-1 of merged classes by merging any two merged classes of merged classes that constitute a merge pattern corresponding to a number C of merged classes into one merged class (Puri [0062], [0081], figs. 7 and 8). 

	Regarding claim 29, Puri discloses the encoding device according to claim 10, wherein as the merge pattern for each number of the merged classes, all merge patterns are set that are merge patterns corresponding to each of numbers of merged classes of each value of natural numbers equal to or less than a number of initial classes of an initial class obtained by predetermined class classification (see claims 19 and 10). 

	Regarding claim 30, Puri discloses the encoding device according to claim 29, wherein all the merge patterns are set by repeating setting a merge pattern corresponding to a number C-1 of merged classes by merging any two merged classes of merged classes that constitute a merge pattern corresponding to a number C of merged classes into one merged class (see claims 20 and 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 12, 15-16, 21-28 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Puri in view of Karczewicz et al. (U.S. 2017/0237982), hereinafter Karczewicz.

	Regarding claim 3, Puri discloses the decoding device according to claim 1, wherein 
	the class classification unit further performs class classification on the pixel of interest by using an inclination direction representing an inclination direction of the pixel value of the pixel of interest (Puri [0076]-[0077]). 
	Puri does not explicitly disclose the class classification unit further performs class classification on the pixel of interest by using an inclination intensity ratio representing intensity of inclination of a pixel value of the pixel of interest.
	However, Karczewicz teaches wherein the class classification unit further performs class classification on the pixel of interest by using an inclination intensity ratio representing intensity of inclination of a pixel value of the pixel of interest (Karczewicz [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Puri with the missing limitations as taught by Karczewicz to encode, decode and/or store digital video information more efficiently (Karczewicz [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving video coding efficiency.

	Regarding claim 6, Puri in view of Karczewicz teaches the decoding device according to claim 5, wherein 
	as the merge pattern obtained by the partial merging, a merge pattern corresponding to a number of merged classes that interpolates among a number of merged classes of a merge pattern obtained by merging the subclass is set (Puri [0062], [0081], figs. 7 and 8 and Karczewicz [0113]). 
	The same motivation for claim 3 applies to claim 6.

	Regarding claim 12, Puri in view of Karczewicz teaches the encoding device according to claim 10, wherein the class classification unit further performs class classification on the pixel of interest by using an inclination intensity ratio representing intensity of inclination of a pixel value of the pixel of interest and an inclination direction representing an inclination direction of the pixel value of the pixel of interest (see claims 3 and 10). 

	Regarding claim 15, Puri in view of Karczewicz teaches the encoding device according to claim 14, wherein as the merge pattern obtained by the partial merging, a merge pattern corresponding to a number of merged classes that interpolates among a number of merged classes of a merge pattern obtained by merging the subclass is set (see claims 6 and 10). 

	Regarding claim 16, Puri in view of Karczewicz teaches the encoding device according to claim 10, wherein the filter unit determines a number of merged classes that minimizes a cost in a case where the initial class is merged according to the merge pattern corresponding to the number of merged classes as an employed number of merged classes employed in conversion from the initial class to the merged class (Puri [0063] and Karczewicz [0069]), and the encoding unit generates the encoded bitstream including encoded data obtained by encoding the original image and the employed number of merged classes (Puri fig. 21). 
	The same analysis and motivation for claim 3 applies to the missing limitations of claim 16.

	Regarding claim 21, Puri in view of Karczewicz teaches the decoding device according to claim 20, wherein 
	the class classification unit performs class classification with respect to the pixel of interest by an inclination intensity ratio subclass obtained by subclass classification of an inclination intensity ratio representing intensity of inclination of a pixel value of the pixel of interest, a direction subclass obtained by subclass classification of an inclination direction representing an inclination direction of the pixel value of the pixel of interest, and an activity subclass obtained by class classification of the activity sum (see claim 3 and Puri [0076]-[0077]), and 
	the merge pattern is set by merging (Puri [0062] and [0081]), with respect to a predetermined direction subclass (Puri [0076]-[0077]), two inclination intensity ratio subclasses (Karczewicz [0084]) from an activity subclass of low activity (Puri [0090] and fig. 16), the activity subclass of low activity being determined to have lower activity than at least one other activity subclass (Puri [0088]). 
	The same analysis and motivation for claim 3 applies to the missing limitations of claim 21.

	Regarding claim 22, Puri in view of Karczewicz teaches the decoding device according to claim 21, wherein 
	the merge pattern is further set by merging (Puri [0062] and [0081]) two direction subclasses (Puri [0076]-[0077]) from the activity subclass of low activity (Puri [0090] and fig. 16). 

	Regarding claim 23, Puri in view of Karczewicz teaches the decoding device according to claim 22, wherein 
	the merge pattern is further set by merging a merged subclass, which is obtained by merging (Puri [0062] and [0081]) the two inclination intensity ratio subclasses (Karczewicz [0084]), and another inclination intensity ratio subclass, from the activity subclass of low activity (Puri [0090] and fig. 16). 
	The same analysis and motivation for claim 3 applies to claim 23.

	Regarding claim 24, Puri in view of Karczewicz teaches the decoding device according to claim 23, wherein 
	the merge pattern is further set by merging (Puri [0062] and [0081]) an activity subclass (Puri [0076]-[0077]) from the activity subclass of low activity (Puri [0090] and fig. 16). 

	Regarding claim 25, Puri in view of Karczewicz teaches the decoding device according to claim 20, wherein the class classification unit performs class classification with respect to the pixel of interest by an inclination intensity ratio subclass obtained by subclass classification of an inclination intensity ratio representing intensity of inclination of a pixel value of the pixel of interest, a direction subclass obtained by subclass classification of an inclination direction representing an inclination direction of the pixel value of the pixel of interest, and an activity subclass obtained by class classification of an activity sum in a plurality of directions obtained by adding an activity in every direction of the plurality of directions of each of a plurality of pixels in a peripheral region of the pixel of interest (see claim 3), and the merge pattern is set by merging (Puri [0062] and [0081]), with respect to a predetermined inclination intensity ratio subclass (Karczewicz [0084]), two direction subclasses from an activity subclass of low activity (Puri [0076]-[0077]), the activity subclass of low activity being determined to have lower activity than at least one other activity subclass (Puri [0088]). 
	The same analysis and motivation for claim 3 applies to claim 25.

	Regarding claim 26, Puri in view of Karczewicz teaches the decoding device according to claim 25, wherein the merge pattern is further set by merging (Puri [0062] and [0081]) two inclination intensity ratio subclasses (Karczewicz [0084]) from the activity subclass of low activity (Puri [0090] and fig. 16). 
	The same analysis and motivation for claim 3 applies to claim 26.

	Regarding claim 27, Puri in view of Karczewicz teaches the decoding device according to claim 26, wherein the merge pattern is further set by merging a merged subclass (Puri [0062] and [0081]), which is obtained by merging the two inclination intensity ratio subclasses, and another inclination intensity ratio subclass (Karczewicz [0084]), from the activity subclass of low activity (Puri [0090] and fig. 16). 
	The same analysis and motivation for claim 3 applies to claim 27.

	Regarding claim 28, Puri in view of Karczewicz teaches the decoding device according to claim 27, wherein the merge pattern is further set by merging (Puri [0062] and [0081]) an activity subclass (Puri [0076]-[0077]) from the activity subclass of low activity (Puri [0090] and fig. 16). 

	Regarding claim 31, Puri in view of Karczewicz teaches the encoding device according to claim 30, wherein the class classification unit performs class classification with respect to the pixel of interest by an inclination intensity ratio subclass obtained by subclass classification of an inclination intensity ratio representing intensity of inclination of a pixel value of the pixel of interest, a direction subclass obtained by subclass classification of an inclination direction representing an inclination direction of the pixel value of the pixel of interest, and an activity subclass obtained by class classification of an activity sum in a plurality of directions obtained by adding an activity in every direction of the plurality of directions of each of a plurality of pixels in a peripheral region of the pixel of interest, and the merge pattern is set by merging, with respect to a predetermined direction subclass, two inclination intensity ratio subclasses from an activity subclass of low activity, the activity subclass of low activity being determined to have lower activity than at least one other activity subclass (see claims 21 and 10). 

	Regarding claim 32, Puri in view of Karczewicz teaches the encoding device according to claim 31, wherein the merge pattern is further set by merging two direction subclasses from the activity subclass of low activity (see claims 22 and 10). 

	Regarding claim 33, Puri in view of Karczewicz teaches the encoding device according to claim 32, wherein the merge pattern is further set by merging a merged subclass, which is obtained by merging the two inclination intensity ratio subclasses, and another inclination intensity ratio subclass, from the activity subclass of low activity (see claims 23 and 10). 

	Regarding claim 34, Puri in view of Karczewicz teaches the encoding device according to claim 33, wherein the merge pattern is further set by merging an activity subclass from the activity subclass of low activity (see claims 24 and 10). 

	Regarding claim 35, Puri in view of Karczewicz teaches the encoding device according to claim 30, wherein the class classification unit performs class classification with respect to the pixel of interest by an inclination intensity ratio subclass obtained by subclass classification of an inclination intensity ratio representing intensity of inclination of a pixel value of the pixel of interest, a direction subclass obtained by subclass classification of an inclination direction representing an inclination direction of the pixel value of the pixel of interest, and an activity subclass obtained by class classification of an activity sum in a plurality of directions obtained by adding an activity in every direction of the plurality of directions of each of a plurality of pixels in a peripheral region of the pixel of interest, and the merge pattern is set by merging, with respect to a predetermined inclination intensity ratio subclass, two direction subclasses from an activity subclass of low activity, the activity subclass of low activity being determined to have lower activity than at least one other activity subclass (see claims 25 and 10). 

	Regarding claim 36, Puri in view of Karczewicz teaches the encoding device according to claim 35, wherein the merge pattern is further set by merging two inclination intensity ratio subclasses from the activity subclass of low activity (see claims 26 and 10). 

	Regarding claim 37, Puri in view of Karczewicz teaches the encoding device according to claim 36, wherein the merge pattern is further set by merging a merged subclass, which is obtained by merging the two inclination intensity ratio subclasses, and the other of the inclination intensity ratio subclasses, from the activity subclass of low activity (see claims 27 and 10). 

	Regarding claim 38, Puri in view of Karczewicz teaches the encoding device according to claim 37, wherein the merge pattern is further set by merging an activity subclass from the activity subclass of low activity (see claims 28 and 10).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Puri in view of Karczewicz as applied to claim 3 above, and further in view of Kondo et al. (U.S. 2004/0190624).

	Regarding claim 4, Puri in view of Karczewicz teaches the decoding device according to claim 3. Puri does not explicitly disclose wherein the class classification unit performs class classification with respect to the pixel of interest using reliability in the inclination direction.
	However, Kondo teaches, wherein 
	the class classification unit performs class classification with respect to the pixel of interest using reliability in the inclination direction (Kondo [0115]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Puri in view of Karczewicz with the missing limitations as taught by Kondo to improve the quality of an image signal (Kondo [0008]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving the quality of an image signal.

	Regarding claim 13, Puri in view of Karczewicz and Kondo teaches the encoding device according to claim 12, wherein the class classification unit performs class classification with respect to the pixel of interest using reliability in the inclination direction (see claims 4 and 10). 
	
Response to Arguments
Applicant's arguments filed 3/18/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 18-24 of the Applicant’s Response, the Applicant argues that Puri does not disclose the amended unit limitations of claim 1 and the other independent claims.
	The Examiner respectfully disagrees. Puri discloses a class classification unit which performs class classification by subclass classification of feature amounts ([0061]-[0062] and [0076]), a merge conversion unit which merges subclasses ([0062] and [0081]), a filter unit that applies a predictive equation that performs a product-sum operation of a tap coefficient of a merged class of a pixel of interest to generate a filtered image ([0042], [0070] and [0096], wherein the class classification unit performs class classification by using an activity sum in a plurality of directions ([0076]-[0077]) and a lower activity ([0088]). The details of the specific citations are shown above in the rejection. Therefore, Puri discloses the amended limitations as cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo (U.S. 2020/0273209) discloses reliability for an inclination direction ([0340]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482